Citation Nr: 1738209	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-17 423	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES  

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy.  

3.   Entitlement to an increased initial evaluation in excess of 10 percent for left lower extremity radiculopathy, prior to January 11, 2016. 

4.  Entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence.  

5.  Entitlement to a total disability individual unemployability prior to January 11. 2016.  

6.  Entitlement to a total disability individual unemployability from January 11. 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from March 1991 to March 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2010 decision, the RO denied an increased rating for degenerative disc disease of the lumbar spine, and increase for radiculopathy of the right lower extremity,  denied entitlement to service connection for left lower extremity radiculopathy, and for entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence. Additionally, the claim for service connection for adjustment disorder was denied.  In a September 2010 decision, the RO denied entitlement to TDIU.  In December 2016, the RO granted service connection for left lower extremity radiculopathy, with an evaluation of 10 percent, effective January 11, 2016.  The Board considers this issue part and parcel of the underlying claim seeking a higher rating for the back disability.  In February 2017, the RO granted service connection for mood disorder due to medical conditions.  

In May 2017, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of entitlement to an increased evaluation for mood disorder has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to TDIU prior to January 11, 2016, is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND portion of the decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbar spine degenerative disc disease was manifested, at worst, by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, with no evidence of incapacitating episodes. 

2.  For the entire appeal period, the Veteran's radiculopathy of the right lower extremity is manifested by no more than mild, incomplete paralysis of the sciatic nerve.  

3.  Beginning January 11, 2016, the Veteran's radiculopathy of the left lower extremity is manifested by no more than mild, incomplete paralysis of the sciatic nerve.  

4.  The Veteran has not had surgery for a service-connected condition necessitating at least one month of convalescence, or surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  

5.  Since January 11, 2016, the evidence is in relative equipoise as to whether the Veteran is unemployable due to the effect of his service-connected conditions.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5299-5243 (2016).

2.  The criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a compensable rating prior to January 11, 2016, or in excess of 10 percent thereafter, for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a temporary total rating due to treatment requiring convalescence for a service-connected condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).

5.  Resolving all reasonable doubt in favor of the Veteran, effective January 11, 2016, the criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(a).

A. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

The Veteran's lumbar spine disorder is rated 20 percent disabling, under Diagnostic Code 5299-5243.  

Lumbar spine disabilities may be rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Board notes the Veteran was provided with VA examinations in February 2010, and January 2016.  The VA examination reports reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  The Board is aware of the Court's holding in Correia v. McDonald, 28 Vet. App. 158(2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, there is no opposite joint to the lumbar spine and no weight-bearing associated with the lumbar spine.  As such, the holding in Correia does not apply to the circumstances of this case.

Turning to the facts of this case, according to treatment records from the Cleveland VAMC, in November 2009, the Veteran was seen in the ER with reports of increased back pain.  Later in November 2009 the Veteran requested a doctor's note indicating he was off work until he could be seen by pain management in December 2009.  The Veteran stated that working would make his back worse.  

In October 2009, in a statement from Dr. Kara, the Veteran was noted as being cleared to return to work.  He was under the care of Dr. Kara for care for severe lower back pain and lower degenerative disc disease.   

In October 2009, the Veteran was seen at the Summa Health System Emergency department with complaints of severe back pain.  He was ambulatory, and straight leg raise testing on the right at about 40 degrees provoked pain.  

In a January 2010 statement from Dr. Wear, he stated that in October 2009 the Veteran had a severe exacerbation of his lower back pain and had not yet recovered.  He was undergoing medication adjustment, and had started a physical therapy regimen, that Dr. Woods stated would take approximately three months to complete.  Because the Veteran had just begun his physical therapy program, it was deemed difficult to determine what his degree of improvement would be.  However, the Veteran had not been able to work since he became injured in October 2009, and had no other source of income.  Dr. Woods concurred with the Veteran's request for a temporary disability and 100 percent service connection so he can receive a stipend to allow him to continue to pay his bills.  

In February 2010, the Veteran was afforded a VA examination.  He was diagnosed with having degenerative disc disease in his spine with radiculopathy.  The Veteran was out of work, and reported increased low back pain, aching, soreness and tenderness.  Prolonged standing, walking, bending, and lifting were hard and difficult.  He reported radicular pain in his right and left leg.  He was using a back brace.  He stated he had been disabled form his normal job because of could not do any heavy bending or lifting.  Range of motion testing revealed flexion to 55 degrees, extension to 25 degrees, left lateral and right lateral flexion to 25 degrees, and left lateral and right lateral rotation to 25 degrees.  Repetitive use increased pain.  He was having a flare-up.  He had painful motion, spasm, and tenderness throughout the lumbar spine.  There was no indication of recent incapacitation and, or bedrest.

In a January 2010 treatment record from Dr. Kara, the Veteran complained of extreme back pain.  He stated he had radiating pain to the bilateral legs.  There were no abnormal urinary or bowel conditions.  

In a June 2011, statement in support, the Veteran stated that his back condition continued to degrade, and he had right and left lower extremity radiculopathy.  He stated he was unable to walk on the heel of his right foot that has put strain.  He stated that due to severity of his service connected disability he has been unable to work or find work he is capable of doing.  He clarified that his request was for a temporary 100 percent for the time spent at VA going through physical therapy.  

In January 11, 2016, the Veteran underwent a VA examination.  He was diagnosed with degenerative arthritis of the spine.  He reported chronic back and right leg pain, some numbness and tingling.  He was using a brace and a cane.  He reported flare-ups of pain and stiffness of his spine.  He reported functional loss or functional impairment due to pain with use.  Range of motion testing revealed the following: forward flexion to 60 degrees, extension to 0 degrees, right lateral and left lateral flexion to 20 degrees, and right lateral and left lateral rotation to 20 degrees.  The range of motion contributes to functional loss, in that it limits use.  The Veteran had pain in each range of motion.  There was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Following repetitive use testing, with at least three repetitions, there was no additional loss of function or range of motion.  He was not examined immediately after repetitive use over time, and the examination was deemed neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

As for whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time, the examiner was unable to say without mere speculation, as the Veteran was not evaluated after repetitive use over time.  He was not examined during a flare-up, and the examination was deemed neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner could not say without mere speculation whether or not pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups, because the Veteran was not examined during a flare-up.  He had guarding and muscle spasms of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  He had localized tenderness that did not result in abnormal gait or abnormal spinal contour.  He did not have muscle atrophy, and his muscle strength testing was normal.  His deep tendon reflexes were normal.  Straight leg raising test results were negative bilaterally, and his sensory examination was normal.  The Veteran does not have ankylosis of the spine.  He had bilateral lower extremity radiculopathy, but no other neurologic abnormalities or findings related to a spine condition, such as bowel or bladder problems, or pathologic reflexes.  The Veteran has intervertebral disc syndrome (IVDS), however he has not had any episodes of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He was using a brace on a regular basis, and a cane on an occasional basis.  As for the functional impact of his spine on his ability to work, the examiner indicated it had a functional impact on his ability to work.  The examiner then stated the Veteran was capable of sedentary work.  

The Board finds that the criteria for a rating in excess of 20 percent have not been met.   

At his February 2010 examination the lowest flexion on range of motion testing was 55 degrees with pain, and in January 2016 the lowest flexion on testing was 60 degrees with pain.  At no time during the course of the appeal, has there been evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or of unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).   See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners (including findings of no ankylosis), the Board finds that the Veteran did not have ankylosis of the thoracolumbar spine.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 20 percent rating.  Id.  In this regard, the effects of functional loss due to pain are the foundations of the currently assigned 20 percent disability rating.  See also Mitchell, supra.

Note (1) of 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  There is no evidence the Veteran has suffered from bowel or bladder impairment.  As it pertains to the right and left lower extremities, the Veteran's bilateral lower extremity radiculopathy is discussed below.  

Under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, the Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Throughout the course of the appeal, though the Veteran has been diagnosed with IVDS, there is no evidence in the record he was prescribed bedrest.  As such, a higher evaluation under DC 5243 is not warranted. 

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

B. Entitlement to an increased evaluation for Right and Left Lower extremity radiculopathy 

As it pertains to radiculopathy, diagnostic Code 8520 contemplates impairment of the sciatic nerve.  Incomplete mild paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve, which is characterized by foot dangle and drop, no active movement possible of muscle below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2016).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2016).

The Veteran was granted a separate evaluation for right lower extremity radiculopathy in  October 2007.  In December 2016, the RO granted a separate evaluation for left lower extremity radiculopathy.   

In February 2010, the Veteran underwent neurological testing.  The Veteran was able to balance on either foot and had good motor strength throughout the lower extremities.  Sensory examination was intact to all tested modalities, and he was noted to be walking in an antalgic way favoring the right side.  He reported pain radiating into the right buttock and paresthesia's and dysesthesias into the posterior thigh.  He was diagnosed with mild sciatica.  He reported lying down on the couch and keeping the feet higher than his head can relieve some symptoms.  He said that traction through PT had been helpful.  He stated that sitting and standing in one position makes the pain worse.  On examination he had a right antalgic gait.  He appeared to be in mild to moderate discomfort when moving about, but did not cooperate and perform all requested maneuvers involving the right lower extremity.  There were no gross deformities noted in the right leg.  Color, temperature, and hair distribution of the right lower extremity were normal and symmetric with the left leg.  He was able to toe heel walk with pain and discomfort.  There was no foot drop noted.  Sensory examination was reported as decremental perception of a mild degree from the hip to the foot and he reported about a 30 percent increase in pin prick and light touch.  

There was evidence of dissociated findings between reported and expected physiological findings in the Veteran.  The neurological findings could not explain the symptoms and at times appeared to contradict the normal patters, for example the differential in sensory perception within the same radicular/dermatomal zone, dorsiflexion, weakness, which is profound due to reported weakness, but in the  context of being able to heel walk and have normal motor function of the extensor halluces muscles.  Therefore, it was deemed that it was less likely than not that there was any increase in any service connected radiculopathy of the right leg that exists.  MRI findings were reviewed, and there was no evidence of nerve root compression in the lumbar spine.  The Veteran was scheduled for an EMG/NCV study, however he did not show for the exam. 
 
In a January 2010 treatment record from Dr. Kara, the Veteran complained of radiating pain to the bilateral legs.  There were no abnormal urinary or bowel conditions, or diagnosis of left lower extremity radiculopathy.  

In a June 2011, statement in support, the Veteran stated that his back condition continued to degrade, and he had right and left lower extremity radiculopathy.  He stated he was unable to walk on the heel of his right foot.

January 11, 2016, the Veteran underwent a VA examination.  He reported chronic back and right leg pain, some numbness and tingling.  He did not have muscle atrophy, and his muscle strength testing was normal.  His deep tendon reflexes were normal.  Straight leg raising test results were negative bilaterally, and his sensory examination was normal.  He had bilateral lower extremity radiculopathy.  With respect to the right lower extremity, he had moderate intermittent pain, moderate paresthesias or dysesthesias, mild numbness, and no evidence of constant pain.  With respect to the left lower extremity, he had mild intermittent pain, and mild paresthesias and/or dysesthesias, and no evidence of numbness or constant pain.  The sciatic nerve is the nerve root involved bilaterally.  The severity of radiculopathy on each side, was deemed to be mild in nature.  The Veteran does not have any other neurologic abnormalities or findings related to a spine condition, such as bowel or bladder problems, or pathologic reflexes. 

With regard to the right lower extremity, the Board finds that the evidence shows incomplete mild paralysis of the sciatic nerve, warranting no more than a 10 percent rating.  There is no evidence of moderate incomplete paralysis of the sciatic nerve, to warrant a 20 percent evaluation.  There is no evidence of moderate incomplete paralysis.  

With regard to the left lower extremity, the Veteran was first diagnosed with radiculopathy January 11, 2016, hence a rating for radiculopathy prior to January 11, 2016, is not warranted.  Additionally, there is no evidence of moderate incomplete paralysis of the sciatic nerve, to warrant the next higher evaluation of 20 percent.  For the same reasons noted above, there is no evidence of moderate, incomplete paralysis of the left lower extremity.  

C. Entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence.  

The Veteran is seeking a temporary total evaluation due to treatment requiring convalescence for a service-connected disability under 38 C.F.R. § 4.30.

The Veteran asserted on the VA Form 9, that he was seeking a temporary 100 percent evaluation for the time he spent at the VAMC going through physical therapy for his back.  He stated he was not in the hospital for 21 days, but that he was going through physical therapy for his back condition.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30.

There is no evidence the Veteran has had surgery for a service-connected condition necessitating at least one month of convalescence, or of surgery with severe postoperative residuals, or immobilization by case, without surgery, of one major joint or more.  

Based on the foregoing evidence, the Board must deny entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for a service-connected disability.  His claims file does not show that he had surgery on a service-connected disability requiring at least one month of convalescence, surgery resulting in severe postoperative residuals, or treatment with immobilization by cast, which is required under 38 C.F.R. § 4.30 for assignment of a temporary total disability evaluation.

He does not meet the requirements for this regulation as a matter of law.  As such, his claim is denied.

D. Entitlement to a total disability individual unemployability.  

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  38 C.F.R. § 4.16(a).  For these purposes, disabilities of common etiology are considered a single disparity.  Id.

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, his nonservice-connected disabilities or advancing age may not be considered.  

Turning to the facts of the case, the Veteran is in receipt of a 50 percent rating for mood disorder, effective October 20, 2009, a 20 percent rating for degenerative disc disease of the lumbar spine effective April 23, 2001, a 10 percent rating for right lower extremity radiculopathy effective May 31, 2007, and a ten percent rating for left lower extremity radiculopathy, effective January 11, 2016.  The combined evaluation is 30 percent effective May 31, 2007, 50 percent from October 20, 2009, and 70 percent from January 11, 2016.    

As such, the Veteran has met the percentage requirements for TDIU effective January 11, 2016.  

The Veteran has indicated he last worked in 2009.   

The central inquiry in determining whether a Veteran is entitled to TDIU is whether the service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

Social Security Administration (SSA) records indicate the Veteran has been in receipt of disability benefits since January 2012, on account of degenerative disc disease and depression.  The findings were that the Veteran had not engaged in substantially gainful activity since January 1, 2012, the alleged onset date.  These records detail constant pain due to degenerative disc disease, and depressive syndrome characterized by sleep disturbance, psychomotor retardation, difficulty concentrating and feelings of guilt or worthlessness.  His impairment causes moderate restriction in activities of daily living, marked difficulties in maintaining social functioning, marked difficulties in maintaining concentration persistence or pace.   

In January 2016, the Veteran underwent a VA examination.  He was diagnosed with degenerative arthritis of the spine.  He reported chronic back and right leg pain, some numbness and tingling.  He was using a brace at times, and a cane.  He reported flare-ups of pain and stiffness of his spine.  He reported functional loss or functional impairment, as being pain with use.  He was using a brace on a regular basis, and a cane on an occasional basis.  As for the functional impact of his spine on his ability to work, the examiner indicated it had a functional impact on his ability to work.  The examiner then stated the Veteran was capable of sedentary work.  

This evidence is in relative equipoise.  Although the VA examiner deemed the Veteran capable of sedentary employment, records from the SSA detail that the Veteran is precluded from employment on account of degenerative disc disease and depression, both of which the Veteran is service connected. 

VA is required to consider disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  There is persuasive evidence that shows that due to the Veteran's service connected degenerative disc disease and depression, he is unable to secure and follow a substantially gainful occupation.  Starting in 2009, the Veteran has consistently stated he has been permanently and totally disabled from consistent employment due to his degenerative disc disease and depression.  According to the SSA findings, the Veteran has been permanently disabled since 2012, on account of his degenerative disc disease of the spine, and psychiatric condition.  The Board resolves reasonable doubt in favor of the Veteran that the severity of his service connected conditions render him unemployable.  Thus, the Board finds that the Veteran is entitled to a TDIU, effective January 11, 2016.  For the period prior to January 11, 2016, it is addressed in the remand below.    


ORDER

Entitlement to a disability evaluation for degenerative disc disease, in excess of 20 percent is denied.  

Entitlement to a disability evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.  

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, prior to January 11, 2016, is denied.   

Entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence is denied.  

Entitlement to a TDIU effective, January 11, 2016, is granted.  


REMAND

As stated above, the Board has granted a TDIU effective January 11, 2016, and no earlier as prior to that date the Veteran does not meet certain disability percentage  requirements found in 38 C.F.R. § 4.16(a).  However, in certain circumstances it is appropriate to consider whether the Veteran is entitled to a TDIU regardless of his combined disability percentage.  See 38 C.F.R. § 4.16(b) (2016).  This is one of those circumstances.

Section 4.16(b) instructs that rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth earlier in the regulation.  See id.  In this case, the Veteran has not worked since 2009, and has been in receipt of SSA disability benefits on account of degenerative disc disease and depression as of January 1, 2012.  As the evidence suggests the Veteran was unemployable because of a service-connected disability during a time within the appeal period when he did not meet the schedular disability percentage requirements for consideration of a TDIU under paragraph (a) of section 4.16, the claim for a TDIU prior to January 11, 2016, should be remanded so that the AOJ can refer the issue to VA's Director of Compensation Service for extra-schedular consideration under paragraph (b) of section 4.16.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to a TDIU prior to January 11, 2016 to the Director of Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b). 

2.  Then, the record should again be reviewed. In reviewing the record, the AOJ should specifically consider whether a TDIU can be awarded prior to January 11, 2016, on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


